Case 2:20-cv-00575-KD-B Document 17 Filed 04/27/21 Page 1 of 1                       PageID #: 56




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

SAMERA R. MOHAMMED,                                  )
    Plaintiff,                                       )
                                                     )
v.                                                    )   CIVIL ACTION 2:20-00575-KD-B
                                                     )
FOSTER FARMS,                                        )
     Defendant.                                      )

                                              ORDER

       This matter is before the Court on the parties' joint notice of settlement. (Doc. 15).

       Accordingly, it is ORDERED that the above-styled action is DISMISSED with prejudice

from the active docket of this Court subject to the right of any party to reinstate the action within

thirty (30) days of the date of this Order should the settlement agreement not be consummated.

       Each party shall bear his or its own costs, expenses, and attorneys' fees in accordance with

the terms of the settlement agreement.

       DONE and ORDERED this the 27th day of April 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DUBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 1
